Citation Nr: 1414490	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-13 227	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.


FINDINGS OF FACT

1.  The Veteran is service connected for sensorineural hearing loss.  

2.  The Veteran has tinnitus that is likely associated with, and can be attributed to, his service-connected defective hearing.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). Service connection is also warranted where the evidence shows that a chronic disability or disorder has been caused or aggravated by an already service-connected disability. 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

In the present case, the Board finds that the evidence supports an award of service connection for tinnitus.  The record shows that the Veteran is service connected for defective hearing, which has been described as a bilateral sensorineural hearing loss.  See March 2011 VA examination report.  Although the VA examiner noted that the Veteran could not exactly state when the tinnitus began, medical principles suggest that the cause of tinnitus can often be determined by finding the cause of the associated hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 178 (Anthony S. Fauci et al. eds., 14th ed. 1998).  The Veteran has also provided private opinions, including a January 2009 opinion from audiologist R.T.  He wrote, inter alia, that the Veteran's "hearing loss is commensurate with the communication difficulties he described and is typical of the hearing loss seen in patients with a history of excessive noise exposure."  January 29, 2009, private report.  He opined that both hearing loss and tinnitus had the same etiology.

Under the circumstances, the Board is persuaded that the Veteran has difficulties with tinnitus that are as likely as not associated with, and can be attributed to, his now service-connected sensorineural hearing loss.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 3.102 (2013).  Service connection for tinnitus is therefore granted.


ORDER

Service connection for tinnitus is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


